DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 11-12, “the perpendicular bisectors of the first part of the first optical microstructures” lacks antecedent basis.
In claim 1, line 12, it is suggested that “do not perpendicular” is changed to “is not perpendicular”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (6,002,079) in view of Kim et al. (2009/0257245).
With respect to claims 1 and 11, Shin teaches a light source module (Figs. 14a and 14c-e), comprising: a light guide plate (30) having a first light incident surface (right side of 30 in Fig. 14c) and a bottom surface (bottom of 30) connected to the first light incident surface (Fig. 14c); a first light source (20a) disposed on a side of a first light incident surface of the light guide plate (Fig. 14and 14c); and a plurality of first optical microstructures (33) disposed on the bottom surface of the light guide plate (Figs. 14a and 14c), wherein the first optical microstructures each have a first light receiving surface (331), and the first light receiving surface are disposed facing the first light source (Figs. 14a and 14c), wherein the first light receiving surfaces of a first part of the first optical microstructures each have a first edge at a junction with the bottom surface (Fig. 14c).  
Shin does not explicitly teach each of the first edges have a perpendicular bisector, at least one of a group of perpendicular bisectors of the first part of the first optical microstructures is not perpendicular to the first light incident surface, and each of the perpendicular bisectors of the first part of the first optical microstructures passes through the first light source (claim 1); at least one first auxiliary light source disposed on a side of the first light incident surface of the light guide plate, wherein the light guide plate has a length in a direction perpendicular to the first light incident surface, the first light source is configured to emit a plurality of first light beams toward the first light incident surface of the light guide plate, and a distance between each of the at least one first auxiliary light source4Customer No.: 31561 and the first light source is less than 2L-tan(θ), wherein θ is a maximum included angle between the first light beams and a normal direction of the first light incident surface, and L is a length of the light guide plate in a direction perpendicular to the first light incident surface (claim 11).
As for claim 1, Kim also drawn to light source modules, teaches each of the first edges have a perpendicular bisector, at least one of a group of perpendicular bisectors of the first part of the first optical microstructures is not perpendicular to the first light incident surface, and each of the perpendicular bisectors of the first part of the first optical microstructures passes through the first light source (Fig. 4).
As for claim 11, Kim teaches at least one first auxiliary light source disposed on a side of the first light incident surface of the light guide plate, wherein the light guide plate has a length in a direction perpendicular to the first light incident surface, the first light source is configured to emit a plurality of first light beams toward the first light incident surface of the light guide plate, and a distance between each of the at least one first auxiliary light source4Customer No.: 31561 and the first light source is less than 2L-tan(θ), wherein θ is a maximum included angle between the first light beams and a normal direction of the first light incident surface, and L is a length of the light guide plate in a direction perpendicular to the first light incident surface (Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the arrangement of Kim in the light source modules of Shin, in order to deflect a greater amount of light. 

As for claim 2, Shin teaches a second light source (20) disposed on a side of a second light incident surface (left side of 30 in Fig. 14c) of the light guide plate (30), wherein a second light incident surface is disposed opposite the first light incident surface (Fig. 14c), and is connected to the bottom surface (Fig. 14c); and a plurality of second optical microstructures (33) disposed on the bottom surface of the light guide plate (Fig. 14a and 14c), wherein the second optical microstructures each have a second light receiving surface (331), and the second light receiving surfaces of the second optical microstructures are disposed facing the second light source (Fig. 14c).  
As for claim 3, Shin teaches wherein the first part of the first optical microstructures forms a first pattern, and a second part of the first optical microstructures forms a second pattern (Fig. 14a and 14c).  
As for claim 4, Shin wherein the first light source (20a) is configured to emit a plurality of first light beams toward the first light incident surface of the light guide plate, the first light beams are transmitted within a range of a first light emitting region of the light guide plate (Fig. 14e), the second light source (20) is configured to emit a plurality of second light beams toward the second light incident surface of the light guide plate, and the second light beams are transmitted within a range of a second light emitting region of the light guide plate (Fig. 14d), wherein an area of an overlapping region between the first light emitting region and the second light emitting region is less than 10% of an area of the first light emitting region (Figs. 14d-14e).  
As for claim 5, Shin teaches wherein a first angle is present between each of the first light receiving surfaces and the bottom surface (Fig. 14c), and a second angle is present between each of the second light receiving surfaces and the bottom surface (Fig. 14c), wherein the first angle and the second angle fall within a range between 35 degrees and 55 degrees (column 10, lines 25-26).  
As for claim 6, Shin teaches wherein the second light receiving surfaces of a first part of the second optical microstructures each have a second edge at a junction with the bottom surface, and a vertical bisector of the second edge passes through the second light source (Figs. 14a and 14c).  
As for claim 7, Shin teaches wherein the first light receiving surfaces (331 facing 20a) of a second part (vertical portion facing 20) of the first optical microstructures each have a third edge (edge of vertical portion of 33) at a junction with the bottom surface (Fig. 14c), and the second light receiving surfaces (331 facing 20) of a second part of the second optical microstructures each have a fourth edge (edge of 331) at a junction with the bottom surface (Fig. 14c), wherein a first included angle is present between the perpendicular bisector of the first edge of each of the first optical microstructures and the first light incident surface, a second included angle is present between a perpendicular bisector of the second edge of each of the second optical microstructures and the second light incident surface, a third included angle is present between a perpendicular bisector of the third edge of each of the first optical microstructures and the first light incident surface, and a fourth included angle is present between a perpendicular bisector of the fourth edge of each of the second optical microstructures and the second light incident surface, wherein an angle difference between the first included angle and the third included angle of adjacent first optical microstructures is greater than an angle difference between the second included angle and the fourth included angle of adjacent second optical microstructures (Fig. 14c).  
As for claim 8, Shin teaches wherein the first included angle, the second included angle, the third included angle, and the fourth included angle are 90 degrees or fall within a range between 45 degrees and 90 degrees (Fig. 4c and column 10, lines 25-26).  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Kim, as is applied to claim 2 above, further in view of Printer (7,201,487).
With respect to claims 9 and 10, Shin and Kim teach all of the claimed elements, as is discussed above, as well as further comprising: a third light source (20a and column 7, lines 53-55) disposed on a side of the first light incident surface of the light guide plate (Figs. 14a and 14c-14e), wherein the second light source is configured to emit a plurality of second light beams, the second light beams are transmitted within a range of a second light emitting region of the light guide plate, the third light source is configured to emit a plurality of third light beams, and the third light beams are transmitted within a range of third light emitting region of the light guide plate, wherein an area of an overlapping region of the second light emitting region and the third light emitting region is less than 10% of an area of the second light emitting region; and a plurality of third optical microstructures disposed on the bottom surface of the light guide plate, wherein the third optical microstructures each have a third light receiving surface, and the third light receiving surfaces are disposed facing the third light source (Figs. 14a and 14c-14e and column 7, lines 53-55).  
Shin does not explicitly teach wherein in an arrangement direction of the first light source and the third light source, the second light source is located between the first light source and the third light source (claim 9); at least one first auxiliary light source disposed on a side of the first light incident surface of the light guide plate and located between the first light source and the third light source (claim 10).  
As for claim 9, Printer also drawn to light source modules, teaches wherein in an arrangement direction of a first light source and the third light source, the second light source is located between the first light source and the third light source (Fig. 8).
As for claim 10, Printer teaches at least one first auxiliary light source disposed on a side of the first light incident surface of the light guide plate and located between the first light source and the third light source (Fig. 8).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the light sources and arrangement of Printer in the light source module of Shin, in order to provide a greater amount of output light. 

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        5/16/2022